DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 01/27/2022.
Claims 1, 8, and 15 have been amended.
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-20, the independent claims (claims 1, 8, and 15) are directed to a user determining audiences based on subscribers and impressions (e.g. having an average impression duration, having a subscriber audience size, defining an equality constraints). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as advertising and marketing activities. The managing personal behavior is entered into when the audience activities are processed and implemented. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – distribution parameter solver, a divergence parameter solver, iterator, database proprietor, and user device to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0036) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as distribution parameter solver, a divergence parameter solver, iterator, database proprietor, and user device. When considered individually, the distribution parameter solver, a divergence parameter solver, iterator, database proprietor, and user device claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0036]) “the probability distribution generator 202, the probability divergence determiner 230 and/or, more 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 5, 7, 9, 12, 14, 16, 17, 20 directed to iteratively determining the audience metrics.  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as commercial interactions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 4, 6, 10, 11, 13, 18, 19, are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20170251253, Sheppard, et al. to hereinafter Sheppard in view of United States Patent Publication US 20170004526, Morovati, et al. to hereinafter Morovati in view of United States Patent Publication US 20150095138, Rao, et al.
Referring to Claim 1, Sheppard teaches an apparatus to determine census-level audience metrics across demographics, the apparatus comprising:
a distribution parameter solver to initialize distribution parameter values for a probability of an individual within a demographic being included in a subscriber audience for the demographic, having a first average (See Morovati) impression count, and having a first average impression duration (See Morovati), the subscriber audience having a first subscriber audience size (
Sheppard: Sec. 0019, 0034, describes Audience measurement entities including multiple probability distributions for demographics. 0121, describes subscribers’ detailed demographic information. 0123, 0143 multiple impression counts, which includes first impression count);

a divergence parameter solver to determine divergence parameter values between (1) the subscriber audience size, the first impression count, and the first impression duration and (11) a census-level audience size, a second impression count, and a second impression duration (See Morovati) based on the initialized distribution parameter values (
Sheppard: Sec. 0015, 0019, 0026, describes determining different audience size and demographic makeup of the audience, which can include subscribers, see 0121, 0131. 0123, 0143 multiple impression counts, which includes first and second impression count);

total impression count and a census-level (See Rao) total impression duration (See Morovati), the search space to define an equality constraint (
Sheppard: Sec. 0088, 0035, describes determining the equality constraints. Sheppard: Sec. 0037, describes determining the total impression count);

an iterator to iterate over the search space until census-level outputs (See Rao) based on the divergence parameter values converge to the equality constraint, the census-level outputs (See Rao) including census-level (See Rao) unique audience size, census-level (See Rao) impression count, and census- level (See Rao) impression duration for the demographic (See Morovati) (
Sheppard: Sec. 0035, 0088, describes determining the equality constraints. Sheppard: Sec. 0132, describes generating the unique audience size. Sheppard: Sec. 0037, describes determining the total impression count).

Sheppard does not explicitly teach average; first average impression duration; second impression duration; total impression duration; impression duration for the demographic
	However, Morovati teaches these limitation
average; first average impression duration (
Morovati: Sec. 0023, 0059, 0099, 0133, describes the calculation of average and impression duration)

second impression duration (
Morovati: Sec. 0027, 0120, describes the determining second impression duration)

total impression duration (
Morovati: 0099, 0101, 0162, describes determining total impression duration)

impression duration for the demographic (
Morovati: 0104, 0106 describes determining impression duration that includes demographics)

 the census-level (See Rao) outputs to assign different demographic categories to anonymous, subscriber-based census-level (See Rao) impression data used to estimate audience-based metrics for media (
Morovati: 0028, 0047, 0051, 0068 describes various demographic which includes different anonymous demographic audience data and audience metrics data).

Sheppard and Morovati are both directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard, which teaches detecting and processing audience data problems in view of Morovati, to efficiently apply the analysis of audience data to enhancing the capability to determine impression data. (See Morovati at 0040, 0047, 0052).

Sheppard in view of Morovati does not explicitly teach identify a search space within bounds based on a census-level total impression count and a census-level total impression duration, the search space to define an equality constraint, an upper limit of the search space to be based on a ratio of subscriber audience sizes to impression durations across all demographics within accessed subscriber data; the search space until census-level outputs; 
	However, Rao teaches these limitations.
identify a search space within bounds based on a census-level total impression count and a census-level total impression duration, the search space to define an equality constraint, an upper limit of the search space to be based on a ratio of subscriber audience sizes to impression durations across all demographics within accessed subscriber data (
Rao: Sec. 0151, 0152, 0351, describes the use of a search capability tool which is similar to the specification 0026 and 0035 for searching terms. Rao at 0070, 0214-0217, describes census-level data for processing total impression via tv audience.  Rao at 0352, 0412 teaches setting limit bounds, which includes upper limits);

the search space until census-level outputs (
Rao at 0351 teaches searching elements that is processed within the outputs of a formula. Rao at 0070, 0214-0217, describes census-level data for processing data which includes outputting data.) 

, the equality constraint to constrain a first summation of census-level impression counts for each demographic to be equal to a total reference census-level impression count and 2U.S. Serial No. 16/698,147 Attorney Docket No. 20004/81195008US01a second summation of census-level impression durations for each demographic to be equal to a total reference census-level impression duration (
Rao: Sec. 0213, 0223, 0261-0263 describes the calculation of demographic data, which includes the summation, wherein the summation includes first and second summation. Additionally, the formula in 0260-0265 can be edited and modified to calculate various ways which includes demographics equaling impression counts.);

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).



Referring to Claim 2, Sheppard teaches the apparatus of claim 1, further including a database to:
store, from a database proprietor, subscriber data including the first subscriber audience size, the first impression count, and the first impression duration (See Morovati) for the demographic (
Sheppard: Sec. 0121, 0122, 0129, describes the database proprietor including subscriber and detailed demographic information. Sheppard: Sec. 0026, 0065 describes general audience size which could include subscribers. Sheppard: Sec. 0037, describes determining the total impression count. Sheppard: Sec. 0123, 0143 multiple impression counts, which includes first impression count);
access, from a user device, a user-based impression count and a user-based impression duration (See Morovati) (
Sheppard: Sec. 0122, 0123 describes user devices and user-based impression counts);

store census-level data including the census-level (See Rao) total impression count and the census-level (See Rao) total impression duration (See Morovati), the census-level (See Rao) data including the user-based impression count and the user-based impression duration (See Morovati) (
Sheppard: Sec. 0037, describes determining the total impression count. Sheppard: Sec. 0122, 0123 describes user devices and user-based impression counts).

Sheppard does not explicitly teach first impression duration; based impression duration 
	However, Morovati teaches these limitation
first impression duration (
Morovati: Sec. 0023, 0059, 0099, 0133, describes the impression duration)

user-based impression duration (
Morovati: Sec. 0023, 0027 0059, 0099, describes user devices and user-based impression duration);

Sheppard and Morovati are both directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard, which teaches detecting and processing audience data problems in view of Morovati, to efficiently apply analysis of audience data to enhancing the capability to determine impression data. (See Morovati at 0040, 0047, 0052).

Sheppard in view of Morovati does not explicitly teach census-level data including the census-level, census-level.
	However, Rao teaches these census-level data including the census-level, census-level (
Rao at 0070, 0214-0217, describes census-level data for processing)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 3, Sheppard teaches the apparatus of claim 2, Sheppard in view of Morovati does not explicitly teach wherein the census-level audience metrics are media audience metrics, the media including at least one of a webpage, an advertisement, or a video.
However, Rao teaches census-level (
Rao at 0070, 0214-0217, describes census-level data.)
Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 4, Sheppard teaches the apparatus of claim 2, wherein the census-level data includes data logged by an audience measurement entity (
Sheppard: Sec. 0126, 0134, describes data the audience measurement entity collected data).

Sheppard in view of Morovati does not explicitly teach census-level.
However, Rao teaches census-level (
Rao at 0070, 0214-0217, describes census-level data.)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 6, Sheppard teaches the apparatus of claim 2, wherein the equality constraint is valid for the census-level audience metrics across all demographics represented in the subscriber data (Sheppard: Sec. 0035, 0088, describes determining the equality constraints across all demographics. Sheppard: Sec. 0121, 0122, 0129, describes the subscriber and the detailed demographic information).

Sheppard in view of Morovati does not explicitly teach valid for the census-level.
However, Rao teaches valid for the census-level. 
Valid (
Rao: Sec. 0052, 0154, 0407 describes the validation of data.)

census-level (
Rao at 0070, 0214-0217, describes census-level data.)

Sheppard, Morovati, and Rao are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati, which teaches detecting and processing audience data problems in view of Rao, to efficiently apply the analysis of audience data to improving the audience data output by processing various levels of data. (See Rao at 0032, 0037, 0098, 0115, 0221).

Referring to Claim 7, Sheppard teaches the apparatus of claim 1, wherein the subscriber audience size is provided by a database proprietor (
Sheppard: Sec. 0121, 0122, 0129, describes the database proprietor including subscriber and detailed demographic information. Sheppard: Sec. 0026, 0065 describes the audience size).

Claims 8-11, 13, and 14 recite limitations that stand rejected via the art citations and rationale applied to claims 1-6. 
 
Claims 15-20 recite limitations that stand rejected via the art citations and rationale applied to claims 1, 2, 6, 4 and 7, respectfully.  Regarding a non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least (
Sheppard: Sec. 0092, “the machine readable instructions comprise a program for execution by a processor”
Sheppard: Sec. 0093, “Additionally or alternatively, the example processes of FIGS. 3 and 4 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium.”):


Claims 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20170251253, Sheppard, et al. to hereinafter Sheppard in view of United States Patent Publication US 20170004526, Morovati, et al. to hereinafter Morovati in view of United States Patent Publication US 20150095138, Rao, et al. to hereinafter Rao in view of United States Patent Publication US 20070282785, Fayyad, et al

Referring to Claim 5, Sheppard teaches the apparatus of claim 2, Sheppard in view of Morovati in view of Rao does not explicitly teach wherein the divergence parameter solver is to determine the divergence parameter values based on a Kullback-Leibler probability divergence.
However, Fayyad teaches wherein the divergence parameter solver is to determine the divergence parameter values based on a Kullback-Leibler probability divergence (
Fayyad: Sec. 0052, 0054, 0083 describes the use for Kullback-Leibler probability and divergence parameters.).

Sheppard, Morovati, Rao, and Fayyad are all directed to the analysis of audience data (See Sheppard at 0015, 0034, 0107; Morovati at 0028, 0029, 0035; Rao at 0027, 0036; Fayyad at 0022, 0038). Sheppard discloses that additional examples such as audience measurement entity can be considered (See Sheppard at 0154). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheppard in view of Morovati in view of Fayyad, which teaches detecting and processing audience data problems in view of Fayyad, to efficiently apply the analysis of audience data to refining the audience data output by using audience profile generalization techniques. (See Fayyad at 0046, 0047).



Response to Arguments
Applicant’s arguments filed 01/27/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 01/27/2022.

Regarding the 35 U.S.C. 101 rejection, at pg. 9-12 Applicant argues with respect to claims at issue are not directed to an abstract idea and do not fall under any of the three abstract idea categories. 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. The Examiner has considered each and every claim. Regarding the additional elements and steps cited by the Applicants: initialize distribution parameter solver…, a divergence parameter solver…, identify a search space…, iterate over the search space, database proprietor, iterator, converger, and user device the specification supports that these items are not additional elements that integrate the abstract into a practical application. 
The Applicant is basically relying on the system elements as integrating the abstract idea into a practical application but those system elements aren't really utilized in any particular manner, and the specification indicates that the distribution parameter solver…, a divergence parameter solver are just mathematical calculation at 0054 " divergence parameter solver 234 expands Equation 23 to yield a description of how any specific individual's distribution within the kth demographic can change, in accordance with Equation 28:.”  These citations are a strong indicator that the technical application is NOT particular.
Additionally, Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. The instant claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial interactions such as advertising and marketing activities. The managing personal behavior is entered into when the audience activities are processed and implemented. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The accessing and processing of audience data venue is comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the inventive concept at pg. 12 and 13 are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible. Furthermore, regarding the argument “the claimed invention improves over existing audience measurement methodologies”; the audience measurement methodologies is not a technology or technical solution, rather it is a business solution. Therefore, Applicant’s argument is not persuasive.  

Regarding the 35 U.S.C. 103 rejection, Applicant argues “Rao does not teach or suggest an equality constraint to constrain a first summation of census-level impression counts for each demographic to be equal to a total reference census-level impression count and a second summation of census- level impression durations for each demographic to be equal to a total reference census-level impression duration, as set forth in claim 1.”.
In response, the Examiner respectfully disagree. Rao: Sec. 0213, 0223, 0261-0263 describes the calculation of demographic data, which includes the summation, wherein the summation includes first and second summation. Additionally, the formula in 0260-0265 can be edited and modified to calculate various ways which includes demographics equaling impression counts. Lastly, anyone skilled in the art will see the interpretation of the arithmetic; can be mathematically applied to this form of simple calculations.  Mathematically using an equation or a formula to determine a total or difference of numbers are known to those skilled in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rao et al., U.S. 8973023, (discussing the analysis of audience data).
Bosworth et al., U.S. Pub. US20150189500, (discussing the determining of audience engagement).
Iijima et al., W.O. 2001089216, (discussing the determining and processing audience segment).
Lee et al., The Effect of Social Media Marketing Content on Consumer Engagement: Evidence from Facebook, https://mackinstitute.wharton.upenn.edu/wp-content/uploads/2015/01/FP0170_Hosanagar-Kartik.pdf, Research Papers 3087, Stanford University, Graduate School of Business. (Discussing the management and analyzing of consumer engagement).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624